DETAILED ACTION
This office action follows a reply filed on March 4, 2022.  Claims 1, 8, 15 and 16 have been amended.  Claims 1-8 and 10-20 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the amount of zinc oxide, fatty acid and fatty acid zinc to a total amount of 2-6 phr and the mass ratio of zinc to fatty acid to 1.3-1.8, which was not previously required.
However, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 1 requires the ratio of (d)/(c)=1.3-1.8.  Claim 16, which ultimately depends on claim 1 also claims the same ratio of (d)/(c); therefore, claim 16 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as obvious over JP 2010-270266 in view of WO 2016/208302; however, for convenience, the English language equivalent of WO ‘302, US 2018/0162165, and the machine translated English language equivalent of JP ‘266 will be cited below.
JP ’266 teaches a rubber composition suitable for tire tread, exemplifying a composition comprising the following: 100 parts natural rubber, 40 parts carbon black (N234), 10 parts Nipsil AQ silica, which as evidenced by the instant specification, has a CTAB of 165 m2/g, 3 phr Actiplast PP (mixture of zinc oleate and zinc palmitate), 2 phr 6PPD antiaging agent, 4 phr zinc oxide, 1.5 phr vulcanization accelerator CZ, and 1.5 phr sulfur (Table 1, Example 8).
JP ‘266 teaches that the amount of zinc oxide is preferably between 1-5 phr (p. 3) and the fatty acid zinc is preferably between 1.5-3.5 phr (p. 4); prima facie obvious, and suggests a composition comprising natural rubber in an amount of 100 wt% based on the total amount of rubber, 50 phr filler comprising 20 wt% silica, the total amount of zinc oxide and fatty acid zinc in an amount of 5 phr, a mass ratio of zinc oxide (b) to fatty acid zinc (a) of 3/2=1.5, and a mass ratio of zinc (d) (2.4+0.3) to fatty acid (c) (0+1.7) of 2.7/1.7=1.6.
JP ‘266 does not teach or suggest the inclusion of the carbon black dispersant, as claimed.
US ‘165 teaches airplane pneumatic tire tread prepared from a composition comprising 100 parts rubber comprising 80 or 100 wt% natural rubber and up to 20 wt% polybutadiene, 45 phr carbon black, 2 phr stearic acid, 2-3 phr zinc oxide, and 1-2 phr hydrazide (BMH, 3-hydroxy-N’-(1,3-dimethylbutylidene)-2-naphthoic acid hydrazide) (p. 4, Table 1, Examples 1 and 5), teaching that the inclusion of the hydrazide can improve the durability of the tire by suppressing heat build-up of the composition (p. 1, [0014]), teaching heat build-up as a problem when a tire is used under high speed and heavy loads (p. 1, [0002]).
JP ‘266 also teaches a desire to improve the compatibility between the wear resistance and heat generation of the tire to make it suitable for a high load.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included 0.8-2 phr of hydrazide, such as BMH, into the compositions of JP ‘266, as US ‘165 teaches that the inclusion of 
JP ’266 does not teach or suggest the integrated value of white areas with a particle size of 32 or more, as claimed in instant claim 1, or the claimed white area of a cross section of the vulcanized rubber as claimed in instant claim 2.
Please consider the following:
MPEP 2112(III) A Rejection Under 35 U.S.C. 102 and 103 Can Be Made When The Prior Art Product Seems To Be Identical Except That The Prior Art Is Silent As To An Inherent Characteristic
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
MPEP 2112(V) Once A Reference Teaching Product Appears To Be Substantially Identical Is Made The Basis Of A Rejection, And The Examiner 
 The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
JP ’266 exemplifies compositions comprising the preferred components within at least overlapping amounts. Particularly, the amount of zinc oxide and fatty acid zinc taught by JP ‘266 is within the claimed amounts and ratios, where applicant discloses that this is responsible for controlling the amount of aggregates, which is ultimately measured by the white area.  Applicants do not teach or disclose a specific method or method step for mixing the components which is required in order to obtain the claimed white area.
It is therefore reasonably expected that the amount of white area would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and the tread compositions of JP ’266 in view of US ‘165. 
JP ’266 in view of US ‘165 is prima facie obvious over instant claims 1-9, 11-16 and 18-20.


Response to Arguments
Applicant’s arguments with respect to the instant invention have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as applicants have amended to limit the amount of zinc oxide, fatty acid and fatty acid zinc to a total amount of 2-6 phr and the mass ratio of zinc to fatty acid to 1.3-1.8, which was not previously required.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766